Pee Cueiam.
The plaintiff sued the defendant in an action in tort to recover- damages for injuries sustained as a result of the defendant’s negligence in operating a motor truck along Eiver street, in the city of Paterson, by colliding with the plaintiff, who at the time was lawfully crossing said street. The plaintiff obtained a verdict against the defendant for the sum of $5,000.
Under the rule to show cause why the verdict should not be set aside the defendant presents these reasons: 1. Because the trial court refused to direct a nonsuit. 2. Because the court refused to direct a verdict of no cause of action. 3. That the verdict was contrary to the weight of the evidence. Í. Because the court charged the jury: “Now, of course, a man would be exercising one degree of care if he looked from one place, and he would be exercising another degree of ca-ré *1083if he looked from another place or if he did not look at all.” 5. Refusal of the court to charge the jury: “If you find that the plaintiff stepped off the curb without looking, and did not look until he was struck by the car he was guilty of contributory negligence.”
Our examination of the testimony leads us to the conclusion that the motion for 'a nonsuit and for a direction of a verdict for the defendant were properly denied. There was testimony from which a jury was warranted in finding that the injury of the plaintiff was caused through the defendant’s negligence, solely. Nor can we say that the verdict is so clearly against the weight of the evidence as to justify its being set aside. We perceive no error in the court charging the jury: “Now, of course, a man would be exercising one degree of care if he looked from one place, and he would be exercising another degree of care if he looked from another place, or if he did not look at all.” The criticism of counsel is, that the charge embodied in it as a proposition, of law that mm ivould he exercising a certain degree of care even if he did not look at all. This abstract comment upon the evidence was proper in view of the testimony, for it appeared that the plaintiff had reached that part of the highway and was looking in the direction from which the traffic would properly come, and was not looking in the direction from which traffic, in the proper use of the highway, was not reasonably expected to approach, when he was collided with by the defendant’s truck which approached on that part of the highway where, according to the Traffic law, it had no right to he, and where the defendant had no reason to expect it to be, and where no timely warning was given of its approach.
The trial court properly refused to charge the jury defendant’s request: “If you find that the plaintiff stepped off the curb without looking, and did not look until he was struck by the car, he was guilty of contributory negligence.” The trial judge had fully charged on the subject requested. Moreover, the trial court is not obliged, though especially requested to do so, to apply a legal principle, which it clearly *1084states to the jury, to conditions of facts postulated by the defendant’s counsel particularly where such conditions do not include all the circumstances which should influence the conclusion of the jury. Consolidated Traction Co. v. Chemowilh, 61 N. J. L. 554.
Eule is discharged, with costs.